

114 HR 6099 IH: Public Lands Telecommunications Act
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6099IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Huffman (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support the establishment and improvement of communications sites on or adjacent to Federal
			 lands under the jurisdiction of the Secretary of the Interior or the
			 Secretary of Agriculture through the retention and use of rental fees
			 associated with such sites, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Lands Telecommunications Act. 2.DefinitionsIn this Act:
 (1)Communications siteThe term communications site means an area of Federal lands designated for telecommunications uses. (2)Communications useThe term communications use means the placement and operation of infrastructure for wireless telecommunications, regardless of whether the use of radio frequencies by such telecommunications is pursuant to a license issued by the Federal Communications Commission or on an unlicensed basis in accordance with the regulations of the Commission. The term includes ancillary activities directly related to such placement and operation.
 (3)Communications use authorizationThe term communications use authorization means a right-of-way, permit, or lease granted, issued, or executed by a Federal land management agency for the primary purpose of authorizing the occupancy and use of Federal lands for communications use.
 (4)Federal land management agencyThe term Federal land management agency means the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, the Bureau of Reclamation, and the Forest Service.
 (5)Federal landsThe term Federal lands means lands under the jurisdiction and management of a Federal land management agency. (6)Rental feeThe term rental fee means the fee based on the market value of the occupancy and use authorized by a communications use authorization, as determined by appraisal or other sound business management principles as required by the provision of law pursuant to which a Federal land management agency granted, issued, or executed the communications use authorization.
			3.Retention of rental fees associated with communications use authorizations on Federal lands and
			 Federal land management agency support for communication site programs
 (a)Special account requiredThe Secretary of the Treasury shall establish a special account in the Treasury for each Federal land management agency for the deposit of rental fees received by a Federal land management agency for communications use authorizations on Federal lands granted, issued, or executed by the Federal land management agency.
 (b)Deposit and Retention of rental feesRental fees received by a Federal land management agency shall— (1)be deposited in the special account established for that Federal land management agency; and
 (2)remain available for expenditure under subsection (c), without further appropriation and until expended.
 (c)Expenditure of retained feesAmounts deposited in the special account for a Federal land management agency shall be used for Federal land management agency activities related to communications sites, including the following:
 (1)Administering communications use authorizations, including cooperative agreements under section 4. (2)Preparing needs assessments or other programmatic analyses necessary to designate communications sites and authorize communications uses on or adjacent to Federal lands.
 (3)Developing management plans for communications sites on or adjacent to Federal lands. (4)Training for management of communications sites on or adjacent to Federal lands.
 (5)Obtaining or improving access to communications sites on or adjacent to Federal lands. (d)No effect on other fee retention authoritiesThis Act shall not limit or otherwise affect fee retention by a Federal land management agency under any other authority.
			4.Cooperative agreement authority
 (a)Department of the interiorThe Secretary of the Interior may enter into cooperative agreements for administration of communications sites.
 (b)Forest serviceThe Secretary of Agriculture, acting through the Chief of the Forest Service, may enter into cooperative agreements for administration of communications sites.
			